 R. J. SMITH CONSTR. CO.R.J.Smith Construction Co., Inc.andLocal No.150, International Union of Operating Engineers,AFL-CIO. Case 25-CA-3390January 22, 1974SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND KENNEDYOn June 28, 1971, the National Labor RelationsBoard issued its Decision and Order in this proceed-ing, finding that Respondent did not violate Section8(a)(5)and (1) of the Act when it unilaterallychanged existing wage rates at a time that it had aprehire contract with the Union, because at allmaterial times the Union failed to enjoy majoritysupport.' Thereafter, on June 20, 1973, the UnitedStates Court of Appeals for the District of ColumbiaCircuit denied enforcement of the Board's Order andremanded the case for an order granting appropriatereliefon the ground that an employer who hasentered into a validly executed 8(f) prehire agree-ment should be held to the same standard of conductin regard to unfair labor practices as an employerwho has entered into a collective-bargaining agree-ment with a union that has proved its majoritystatus.2The Board, for reasons it deems sufficient, has notfiled a petition for certiorari to review the court'sdecisionandwillhere apply the court's view,respectfully reserving for future cases its position thatan employer may not be found guilty of a refusal tobargain with respect to a union with which it hasexecuted a valid 8(f) prehire contract but which hasfailed to achieve majority status.3 Accordingly, theBoard will, for the purposes of this decision only andin accordance with the court's decision, find thatRespondent violated Section 8(a)(5) and (1) of theAct by unilaterally altering the terms of the collec-tive-bargaining agreement and refusing to bargaincollectively with the Union.As the Administrative Law Judge (then TrialExaminer) and the Board dismissed the complaint onthe aforementioned grounds, a unit determinationwas never made. Therefore. before we can enter anappropriate 8(a)(5) bargaining order, we must deter-mine the appropriate unit.The complaint alleges, and the General Counseland Charging Party maintain. that all hourly paidand salaried operators of new equipment used by theRespondent in certain Indiana counties, including1191 NLRB 693,Meniber.Fanning and Brown dissenting2 480 F 2d 1186 (C.A D C)3Member Fanningagreeswith the court's decision.Chairman Miller615mechanics, but excluding hand laborers and supervi-sors, constitute an appropriate bargaining unit. TheRespondent agrees with the exclusion of the handlaborers from the unit but would limit the unit tohourly paid operators, thereby excluding mechanicsand salaried equipment operators.The equipment operators operate heavy equipmentsuch as cranes, front-end loaders, back hoes, earthmovers, scrapers, and bulldozers on the projects onwhich the Respondent is employed. One mechanic,Van Klavern, repairs the equipment which theoperators use. He works primarily in the shop but insome instances goes into the field to repair a machinein particularly bad condition or to bring a malfunc-tioning machine into the shop. On occasion he willoperate a machine in the field to test his repair or asa change of pace from his mechanical work. Theequipment operators also do some servicing of theequipment inside and outside the shop. A secondindividual, Burns, who performs as a crane and dozeroperator,doesKlavern'smechanical job in hisabsence. There is evidence that the salaried equip-ment operators' functions are no different than thoseof the hourly paid operators. One of the salariedoperators testified that he requested this method ofcompensation to even outhis earningsover the year.One of the salaried equipment operators testified thathe had worked at one time as a mechanic forRespondent. It also appears that the mechanics andoperators work under the common supervision ofDaniel Logan, the Respondent's superintendent.In view of the interchangeability, overlapping offunctions, and contact among equipment operatorsand mechanics and their common supervision, andthe lack of any evidence differentiating the functionsof salaried equipment operators from those of hourlypaid operators, we find that there is a sufficientcommunity of interest among all these employees torender a combined unit appropriate. Accordingly, wefind that the followingunit isappropriate forpurposes of collective bargaining within themeaningof Section 9(b) of the Act:All operators of heavy equipment and mechanicsemployed by the Employer in the Indianacounties of Elkhart, Fulton, Jasper, Kosciusko,Lagrange,Marshall,Newton,Noble,Pulaski,Starke,Lake, Porter, LaPorte, and St. Joseph,excluding all hand laborers, office clerical em-ployees,professionalemployees,guardsandsupervisors as defined in the Act.reserves opinion as to the underlying legal issues,but of course joins inaccepting the court's view of the law as the law of this case208 NLRB No. 90 616DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYHaving found for the purposes of this decision onlyand in accordance with the court's decision thatRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct, we shall order it to cease and desist therefromand take certain affirmative action which we findnecessary to effectuate the policies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,R. J. Smith Construction Co., Inc., Elkhart, Indiana,itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with Local No.150, InternationalUnion of Operating Engineers,AFL-CIO, as the exclusive representative of itsemployees in the following appropriate unit withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment:All operators of heavy equipment and mechanicsemployed by the Employer in the Indianacounties of Elkhart, Fulton, Jasper, Kosciusko,Lagrange,Marshall,Newton,Noble,Pulaski,Starke,Lake, Porter, LaPorte, and St. Joseph,excluding all hand laborers, office clerical em-ployees,professionalemployees, guards andsupervisors as defined in the Act.(b)Making unilateral changes in wages, rates ofpay, or other terms and conditions of employment ofitsunit during the term of the contract without firstreaching agreement with the above-named Unionconcerning such changes.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their right to self-organization, to form, join, orassist the above-named or any other labor organiza-tion, to bargain collectively through representativesof their choosing, to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyor all such activities, except to the extent that suchrightmay be affected by the provisos in Section8(a)(3) of the Act.2.Take the following affirmative action:(a)Recognize the above-named Union as theexclusive bargaining representative of its employeesand honor the memorandum agreement whereby itadopted the collective-bargaining agreement betweenthe above-named Union and the General BuildingContractors Association of South Bend and Misha-waka, Indiana, and agreed to be bound by the termsand conditions of such agreement, as long as suchagreement is still in effect.(b)Make whole each affected unit employee forany loss of pay he may have suffered by Respon-dent's illegal unilateral changes by reimbursing himthe difference between what he has been paid sinceOctober 23, 1968, and what he would have been paidin accordance with the wage rates set forth in theaforesaid collective-bargaining agreement with inter-est at the rate of 6 percent per annum to be added tothe backpay in the manner set forth in IsisPlumbing& Heating Co.,138 NLRB 716.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its premises in Elkhart, Indiana, copiesof the attached notice marked "Appendix."4 Copiesof said notice, on forms provided by the RegionalDirector for Region 25, after being duly signed byRespondent's authorized representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 25, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Postedby Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTrefuse to honor the memorandumof agreement executedby uswithLocal 150,InternationalUnion of Operating Engineers,AFL-CIO,on October 8, 1968,as long as it is ineffect.WE WILL NOTrefuse to bargain collectivelywith the aforesaid Union as the exclusive repre-sentative of all the employees in the appropriate R. J. SMITHCONSTR. CO.617unit described below with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment.WE WILL NOT unilaterally change the rates ofpay of the employees in the appropriate unitdescribed below. The bargaining unit is:Alloperatorsofheavy equipment andmechanics employed by the Employer in theIndiana counties of Elkhart, Fulton, Jasper,Kosciusko,Lagrange,Marshall,Newton,Noble, Pulaski, Starke, Lake, Porter, La-Porte, and St. Joseph, excluding all handlaborers, office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.WE WILL make whole any employees in theaforesaid appropriate unit for any loss of pay theysufferedby reason of our illegal unilateralchanges in their rate of pay since October 23,1968,with interest at the rate of 6 percent perannum.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce any of ouremployees in the exercise of their right to self-organization, to form, join, or assist the above-named or any other labor organization, tobargain collectively through representatives oftheirchoosing, to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities, except to theextent that such right may be affected by theprovisos in Section 8(a)(3) of the Act.R. J. SMITHCONSTRUCTION CO., INC.EmployerDatedBy(Representative)(Title)Thisisan official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting and must not bealtered,defaced,or coveredby anyother material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,614 ISTA Center,150West MarketStreet,Indianapolis,Indiana46204,Telephone317-633-8921.